ANDERSON, C. J.:
This is an appeal from the Circuit Court for Duval County, sitting in Chancery. The appellant filed in that Court her bill against tbe appellees, prajdng that the respondents might he decreed to deliver up to her the possession of certain real estate lying in the town of Jacksonville, and for other relief.
*225We propose to consider whether the complainant applied to the proper tribunal for the recovery of her alleged rights, and the conclusion to which we shall come upon this inquiry will render unnecessary the further examination of the imputed defects and errors in her bill.
“ Has the complainant, then,” to use the words of the demurrer which was filed by the respondents, ^ by her bill made such a case as entitles her to any relief against the defendants in a Court of Equity ?”
There are three several grounds on which the complainant rests her claim to come into a Court of Equity.
First. That she had no relief at law, in consequence of her interest in the lands in question, being only an equitable interest;
Second. That it was necessary to come into Equity, in order to avoid a multiplicity of suits ; and
Third. That she had a right to claim the aid qf a Court of Equity on account of a confusion of boundaries, which confusion involved the title to the disputed lands.
We shall consider these grounds in the order here presented, with the facts connected with them as we find therq in the record.
Mrs. Doggett's interest in the land is derived from a deed executed by I. D. Hart, one of tbe defendants. By this deed Hart conveyed certain lands, wbicb it is not necessary to our present purpose to describe, to one William J, Mills, “ in trust, for the exclusive use and benefit of Maria “ Doggett, wife of John L. Doggett, free from all or any “ claim or claims of said John L. Doggett, or any other per-: “ son or persons claiming in or through or by him, for the sole use of the said Maria, free from all claims or de^ ?c mands of the said John L. Doggett.” The boundaries of tbe land conveyed in this deed are claimed to embrace the lands sued for. The bill shews that John L. Doggett diccf *226in 1844, before the commencement of the present suit. It also charges tbat Mills, the Trustee, bas neglected and abused liis trust by confederating witli Hart to deprive the complainant of a large portion of the land conveyed in the deed.
The bill alleges that Hart continues to bold much of this land, and has sold other portions and received payment for the same, and other of the defendants are in possession of portions of the land. From this statement, it appears that Mrs. Doggett’s title is that of a cestui que trust under the deed from Hart, and it is obvious tbat she relies chiefly upon this as her warrant for coming into Equity to enforce her possessory rights. If in her character as developed by tbe statements of tbe bill, sbe could go into a Court of Law, and And there a full and adequate remedy for her alleged injuries, the door of an Equity Court would be closed to her. Let us enquire into her capacity to sue in a Court of Law.
The general rule doubtless is, tbat to enable a claimant to support an action of ejectment in a Court of Law, he must be clothed with the legal title to the lands, (Adams on Ejectment, 32,) but the necessity of having exceptions to these general rules, upon the principle of adaptation which is essential to their utility as instruments for administering justice, has prompted the Law Courts to relax this rule in regard to the class of persons to whom the complainant belongs. A cestui que trust, after tbe purposes of the deed have been satisAed, may maintain ejectment, upon a demise, in Ms own name, though the legal estate is still in the Trustee. Hopkins & Watson vs. Ward and others, 6 Munford’s Reports, 38. Now in this case, the deed of trust was designed, and it is so expressed on its face, to give an absolute property ■ to Mrs. Doggett, free from all claims or demands of her husband, John Dog*227geit. The husband having died several years since, the purposes of the deed in vesting the legal title in a Trustee, have been satisfied, and the cestui may therefore properly sue in ejectment.
In the case of the Town, of North Hempstead vs. the Town of Hempstead, (2 Wend. Rep., 109, 134,) it was adjudged by the Court for the correction of Errors, that cesiuis que trust, in the case of a resulting trust, may maintain or defend ejectment for the lands which constitute the trust property. Mrs. Hoggott alleges in her bill that the consideration money in the trust deed was fully paid by herself; she is therefore, entitled to all the benefits allowed in the case just cited to the ceshiis qua trust of a resulting trust, besides her peculiar privilege as a cestui of a satisfied trust.
Those reasonable relaxations of tbe rule that a legal title can alone prevail in ejectment, seem to ho founded upon a presumption in the excepted cases that there has been a conveyance of tbe legal estate. It is upon this ground that the Court in the ease of Jackson ex dem. Smith et al. vs. Pierce, 2 J. P., 226, puts the allowance, and we find also that this is the ground upon which Adams in his Treatise on the action of Ejectment places it. “ To obviate,” he says, “ the inconvenience, which may at times arise, when an ejectment is brought by a cestui que trust, from tbe operation of the salutary maxim that the legal estate must prevail, as affecting his situation with his Trustees, the jury will in particular cases be permitted to presume that a regular surrender lias been made by tbe Trustees of their estate, thereby 'clothing the cestui que trust with the legal title, aud enabling bim to recover in the action. Thus a surrender will be presumed, if tbe purposes of the trust estate have been so satisfied; or if the beneficial occupation of the estate by the possessors induces -a supposition. *228that a conveyance of the legal estate has been made to the party beneficially interested, in whom the trust is a plain one, and a Court of Equity will compel the Trustees to make a conveyance.” Tillinghast Adams, 87.
Mrs. Doggett’s case belongs to all thrée of the classes of cases here enumerated, as those in which tho presumption of a legal title may be indulged. The trust has been satisfied, inasmuch as her husband, from whose claims and demands the trust was designed to protect the estate-, is dead. She is in the beneficial occupation of at least a portion of the estate, for in the charge of confederacy against Hart and her Trustee, she charges that they had conspired to deprive her of the use and benefit of a large portion of the land conveyed in trust, and the trust is so plain a one that a Court of Equity 'would not hesitate to compel the Trustee to make her a conveyance, upon proof of her allegation as to the death of her husband.
Besides these general considerations, which indicate clearly that Mrs. Doggett would have been admitted into ■a Court of Law to try and establish the possessory rights claimed by her, it is further apparent upon the face of the bill that it is demurrable for her failure to allege that her Trustee bad refused the use of his name in an action at law. This allegation is necessary even to set up a pretence for coming into Equity, to use the language of Lord Hardwick in the case of Motteux vs. the London Assurance Company, reported in 1 Atkins, 545.
But it is claimed, in the second place-, that the complainant had a right to the aid of a Court of Chancery in 'order to avoid a multiplicity of suits. It is very clear that the jurisdiction of a Court of Equity cannot be invoked simply on the ground that the party seeking its interposition has a multitude of suits to bring, whether they be (against defendants in suits of ejectment or in other actions-, *229If it were so, all the barriers between Courts of Law of Equity would be broken down in favor of the litigious, and the Equity Courts be overwhelmed with the consideration and adjudication of matters altogether foreign to their peculiar principles and rules of jurisprudence. A merchant in extensive business might bring in all his debtors to answer to a single monster bill, upon thó same principle that a plaintiff in ejectment might bring his complaint into a Court of Equity, because there was more than a single trespasser upon the premises which he sought to recover.
In the case of Mayor of York vs. Pilkington and others reported in 1 Atkins, 282, a precedent beyond which the 'Courts have never gone, there was a bill filed to quiet the plaintiff, who was in possession in a right of fishing against a number of defendants claiming several rights. This possession, or at least the establishment of the right of possession in an action at law, appears to be an indispensable pre-requisite to the interposition of a Court of Chancery.
The bills filed under these circumstances are bills of peace, and are designed to call upon the Equity Courts to •extend their protection over parties who are-in possession under the sanction of the Courts of law.” In the case last referred to, Lord Hardwicke says : “ It is a general rule that a man shall not come into a Court of Equity to establish a legal right until he has tried his title at Law, if he can.”
So Lord Redesdale says, in Mitford’s Equity PL, U5~ 146, “ In most cases, it is held, that the plaintiff ought to ■establish his right by a determination'of a Court of Law in his favor before he files his bill in Equity, and if he has not so done, and the right ho claims has not the sanctioii ■of long possession, and he has any means of trying thfe matter at Law-, >a demurrer will hold.” The expressions *230which qualify the expression here used by Lord liedesdale, that this doctrine in hrtcl in most cases, do not any of them embrace the case of Mrs. Doggett, and are in fact almost exclusively confined to cases of possession where flic party has had no opportunity of trying his right at Law.
Mr. Justice Story, in his Commentaries upon Equity Jurisprudence, in enumerating the various subjects- of Equity'jurisdiction, no where sanctions the bringing of a suit in that Court upon the naked allegation that a bill there would avoid a multiplicity of suits in a- Court of Law. Where a suitor seeks the aid of Chancery for the purposes of discovery, the Court will then, having possession of the (‘.ase, proceed to adjust the relative rights of the parties in order to avoid a multiplicity of suits which might result from sending them back to a Court of Law. •
So in cases of accounts, of agency, of apportionment, of general average, of contribution, of waste and of partnership, where Chancery once entertains a suit upon grounds legitimately cognizable in that Court, it will proceed to adjudicate other matters of which it has only incidental cognizance^ in order to avoid multiplicity of suits. The eases we have enumerated embrace most of those which induce a Chancery Court to step out of its peculiar domain to intrude upon the province of a Law Court to prevent oppression and expensive litigation. In these, as well as in others which we have not enumerated, it will be found that this species of jurisdiction is consequential rather than original, and is exercised chiefly in regard to matters springing out of subjects belonging appropriately to its own jurisdiction. One of the earlier Chancellors (Lord Nottingham,) betrays by the language in wbicb be claims the jurisdiction, that it may be traced in some degree to the ancient jealousy between the two Courts, as well as to 'die more becoming desire of suppressing useless litigation. *231“When,” said liis Lordsliip, “this Court can determine the matter, it shall not be a handmaid to the other Courts, nor beget a suit to bo ended elsewhere.” 1 Story’s' Eq. Jur., §'65.
Mrs. Doggett’s case does not belong to this class, for she is not before a Court of Chancery for any purpose belonging’ properly to its jurisdiction, so as to entitle her to an incidental inquiry into her rights of possession to the land she claims, nor for the reasons which wo have already given, can her bill bo considered in the nature of a bill of peace. She is therefore not entitled to the aid of a Court of Chancery upon this ground.
Third. ¥e will inquire thirdly, whether she is entitled to its aid because one of the subjects of concurrent jurisdiction belonging to the Chancery Courts arises from the confusion of the boundaries of land. We will first examine the facts as sot forth in the bill upon which this alleged confusion of boundaries rests.
The defendant, Ilart, is alleged to be rightfully possessed of a grant of land on the St. J ohn’s river, known as the “ Maria Taylor” grant, bounded and described as follows: “ Beginning at a gum tree at the mouth of McCoy’s Creek, and f running thence north forty chains, to a june tree, thorice oast fifty chains, to a pine tree, thence south forty chains, to an oak tree on the bank of the .said St. John’s river, and thence along the river westwardly to the place of beginning.”
The deed of trust under which Mrs. Doggett claims, conveys to her trustee “ a certain tract of land situated in Jacksonville, and bounded as follows: On the south, by St. John’s River, on the north and east, by Hogan’s Creek and on the west by lands granted to the heirs of Purnel Taylor, and now owned by I. D. Hart, which land described as above was formerly granted by the Spanish Gov-*232eminent to John Masters.” The grant thus referred to, is described in the bill and'exhibits, as bounded on the west by the aforesaid “ Maria Taylpr” grant, qn the north and east by Hogan’s Creek, and on the south by St. John’s river.
It thus appears from the bill, that the two tracts abut upon each other, and that the controversy is as to the locality of the co-terminous boundary line. The bill alleges that Hart continued to hold possession of the disunited land after the execution of the trust deed by the connivance of the trustee.
It is to settle this boundary and to restore to complainant the possession of the land which she alleges to be wrongfully withheld from her, that she asks the aid of a Court of Equity.
Treating of the subject of boundaries, Mr. Justice Story, in his Commentaries, says, “ whatever may, have been the origin of this branch of jurisdiction, it is one which has been w'atched with a good deal of jealousy by Courts of Equity of late years ; and there seems to be no inclination to favor it, unless special grounds are laid to sustain it. The general rule now adopted, is not to entertain jurisdiction in cases of confusion of boundaries, upon the ground that the boundaries are in controversy, but to require that there should be some equity superinduced by the act of the parties, such as some particular circumstances of fraud, or some confusion where one has ploughed too near another, or some gross negligence, omission or misconduct on the part of persons whose special duty it is to preserve or per? petuate the boundaries.” 1 Story’s Com., § 615.
None of these equities belong to the case before us.
Again, “ when there is an ordinary legal remedy,” continues the Commentator, “ there is certainly no ground for the interference of Courts of Equity, unless some peculiar *233. equity supervenes which a Court of Common Law cannot take notice of or protect. § 616.
In this case we see no obstacle to the exercise of an ordinary legal remedy, nor do we recognize any peculiar equity which a Court of Common Law cannot protect.
Again, “ the existence of a controverted boundary by no means constitutes a sufficient ground for the interposition of Courts of Equity. Between independent proprietors, such cases would be left to . the proper redress at Law.” § 619.
Tliese principles are fully sustained by the case of Wake vs. Conyers; indeed the language of the Commentator is the same with that of the Lord Keeper Ilenly who decided the case, 2 Wh. & Tud., 509.
In St. Lukes vs. St. Leonards, referred to in the same book, at page 512, a bill was filed by the Parish of St. Lukes to avoid confusion in making their rates, and prayed a Commissioner to fix their boundaries for that purpose. Lord Thurlow refused to interfere. In a note to this case, Lord Thurlow is reported to have said that if he should entertain a bill and direct an issue in such a case as this, he did not see what case would be peculiar to the Courts of Law. In the case of Spear vs. Crawter, 2 Mer., 417, Sir W. Grant, M. R., refused to issue a commission to ascertain the boundaries of manors, upon the authority of the two cases just referred to. Such has been the uniform ruling of the Courts, and as there is nothing in the case before us upon which an equity can be based, we must dismiss 'the complainant to look for her proper remedy in a Court of Law.
Having thus fully considered the right of the appellant to come into a Court of Equity at all, and decided adversely to the right, we find it unnecessary to discuss the matters of demurrer set forth by the defendants.
*234The decree of the Chancellor dismissing the bill must be affirmed.